Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are currently pending.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 March 2021.
Claims 6-12 are under examination herein.
Claims 6-12 are rejected.

Response to Amendment
The amendment filed on 28 September 2022 has been entered.  
Amendment of claims 6-7 and 11-12 is acknowledged.  
The objections to claims 6-7 and 11-12 are withdrawn in view of Applicant's claim amendment. 

Priority
	The instant application claims the benefit of priority to JP2018-062467 filed on 28 March 2018. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the claims is 28 March 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Faure (US20130280225A1; previously cited) in view of Kondo (US8497114B2; previously cited) and Yan (Yan, Y-X, et al. Investigation of the Relationship between Chronic Stress and Insulin Resistance in a Chinese Population, 2016, Journal of Epidemiology, 26(7): 355-360; previously cited). This rejection is reiterated from the previous Office action.
Regarding claims 6, 7, 11 and 12, Faure teaches a method for relieving, treating and/or preventing intestinal symptoms and/or conditions related to stress, the method comprising administering to a subject in need thereof an effective amount of a composition comprising at least one soluble fiber and at least one selected from (a) alive probiotic, (b) an inactive probiotic, (c) a culture medium of a probiotic and (d) a combination of two or more of (a), (b) and (c) (Faure Claim 16). Faure discloses suitable probiotic microorganisms include Bifidobacterium breve (Faure [103], line 1 and line 6). Faure teaches the composition of the invention need not be but preferably is a nutritional composition (Faure [64]). A nutritional composition may be a food product intended for human consumption, for example, a beverage, a drink, a bar, a snack, an ice cream, a dairy product, for example a chilled or a shelf-stable dairy product, a drink, for example a milk-based drink, a confectionery product, a cereal product such as a breakfast cereal, a frozen product intended for consumption after heating in a micro-wave or an oven, a ready-to-eat product, a fast food or a nutritional formula (Faure [65]). The composition of the invention may be a pharmaceutical composition or a dietary supplement (Faure [67]).
Regarding claim 8, Faure does not teach the subject has abnormal brain function; therefore, the limitation of claim 8 is inherently met.
Regarding claim 9, Faure teaches the composition of the invention is particularly advantageous for human subjects that are 31-50 years old (Faure [242]).
Faure does not teach strain MCC1274. 
Kondo discloses an isolated bacterial strain that is Bifidobacterium breve MCC 1274 (FERM BP-11175) (Kondo Claim 1) that is effective for the prevention or treatment of obesity or the amelioration of glucose tolerance or insulin resistance (Kondo Col. 7, lines 57-61).
Yan discloses the values of the two scales of COPSOQ (Copenhagen Psychosocial Questionnaire (COPSOQ) used to assess job-related psychosocial stress), including “demands at work” and “insecurity at work”, were significantly associated with insulin resistance and cortisol concentration. Cortisol was significantly positively correlated with glucose, HOMA-IR (homeostasis model assessment of insulin resistance), and waist circumference in males and females (Yan Abstract Results). Chronic stress was associated with insulin resistance and may contribute to the development of insulin resistance (Yan Abstract Conclusions). Yan further discloses serum cortisol is positively correlated with waist circumference among male and female subjects, supporting findings that repeated or chronic stress plays a potential role in the development of overweight and obesity (Yan Pg. 359, Col. 1, [3], lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Bifidobacterium breve MCC 1274 for the Bifidobacterium breve in Faure's method of relieving, treating and/or preventing intestinal symptoms and/or conditions related to stress, because Yan teaches chronic stress may contribute to the development of insulin resistance and obesity and Kondo teaches MCC 1274 is effective for the prevention or treatment of obesity or glucose tolerance or insulin resistance. One of ordinary skill would reasonably expect the MCC 1274 strain to be effective in Faure's method, because it is effective in a method treating conditions such as obesity and insulin resistance that are positively correlated with stress. Furthermore, MCC 1274 is a strain from the Bifidobacterium breve species disclosed by Faure. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faure (US20130280225A1; previously cited) in view of Kondo (US8497114B2; previously cited) and Yan (Yan, Y-X, et al. Investigation of the Relationship between Chronic Stress and Insulin Resistance in a Chinese Population, 2016, Journal of Epidemiology, 26(7): 355-360; previously cited) as applied to claim 7 above, and further in view of Biocare (Biocare, Don't be Sad this Winter, 2016, https://www.biocare.co.uk/news/dont-be-sad-this-winter.html; previously cited). This rejection is reiterated from the previous Office action.
Regarding claim 10, Faure, Kondo and Yan do not teach administering from a period of autumn to winter. 
Biocare teaches seasonal affective disorder is a type of depression associated with late autumn and winter months (Biocare ¶ 2, line 1) and probiotics are a supplement that can be used during those months to help support removal of toxins and nutrient absorption (Biocare Pg. 3, ¶ 4; Pg. 4, ¶ 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Faure, Kondo and Yan for relieving stress by administering the probiotic composition comprising Bifidobacterium breve MCC 1274 from a period of autumn to winter, as taught by Biocare, because probiotics are useful during the autumn to winter months in supporting removal of toxins and nutrient absorption (Biocare Pg. 3, ¶ 4; Pg. 4, ¶ 4). Faure and Kondo discloses administration of probiotics; therefore, one of ordinary skill would reasonably expect Biocare's probiotic administration period to also be effective in Faure, Kondo and Yan's method.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8497114B2 (Kondo) in view of Faure (US20130280225A1; previously cited) and Yan (Yan, Y-X, et al. Investigation of the Relationship between Chronic Stress and Insulin Resistance in a Chinese Population, 2016, Journal of Epidemiology, 26(7): 355-360; previously cited). This rejection is reiterated from the previous Office action.
Patent claim 1 recites an isolated bacterial strain that is Bifidobacterium breve MCC 1274 (FERM BP-11175). Patent claim 2 recites a pharmaceutical composition comprising Bifidobacterium breve MCC 1274 (FERM BP-11175) and a pharmaceutically acceptable carrier. Patent claim 3 recites an anti-obesity food or beverage, or a food or beverage for ameliorating glucose tolerance, comprising the pharmaceutical composition according to claim 2.
The patent claims do not recite administering Bifidobacterium breve MCC 1274 to a subject in a method for relieving stress, wherein the subject has normal brain function and is over 35 years of age. 
Faure teaches a method for relieving, treating and/or preventing intestinal symptoms and/or conditions related to stress, the method comprising administering to a subject in need thereof an effective amount of a composition comprising at least one soluble fiber and at least one selected from (a) alive probiotic, (b) an inactive probiotic, (c) a culture medium of a probiotic and (d) a combination of two or more of (a), (b) and (c) (Faure Claim 16). Faure discloses suitable probiotic microorganisms include Bifidobacterium breve (Faure [103], line 1 and line 6). Faure teaches the composition of the invention need not be but preferably is a nutritional composition (Faure [64]). A nutritional composition may be a food product intended for human consumption, for example, a beverage, a drink, a bar, a snack, an ice cream, a dairy product, for example a chilled or a shelf-stable dairy product, a drink, for example a milk-based drink, a confectionery product, a cereal product such as a breakfast cereal, a frozen product intended for consumption after heating in a micro-wave or an oven, a ready-to-eat product, a fast food or a nutritional formula (Faure [65]). The composition of the invention may be a pharmaceutical composition or a dietary supplement (Faure [67]). Faure does not teach the subject has abnormal brain function; therefore, the limitation of instant claim 8 is inherently met. Faure also teaches the composition of the invention is particularly advantageous for human subjects that are 31-50 years old (Faure [242]).
Yan discloses the values of the two scales of COPSOQ (Copenhagen Psychosocial Questionnaire (COPSOQ) used to assess job-related psychosocial stress), including “demands at work” and “insecurity at work”, were significantly associated with insulin resistance and cortisol concentration. Cortisol was significantly positively correlated with glucose, HOMA-IR (homeostasis model assessment of insulin resistance), and waist circumference in males and females (Yan Abstract Results). Chronic stress was associated with insulin resistance and may contribute to the development of insulin resistance (Yan Abstract Conclusions). Yan further discloses serum cortisol is positively correlated with waist circumference among male and female subjects, supporting findings that repeated or chronic stress plays a potential role in the development of overweight and obesity (Yan Pg. 359, Col. 1, [3], lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the patent claim's Bifidobacterium breve MCC 1274 for the Bifidobacterium breve in Faure's method of relieving, treating and/or preventing intestinal symptoms and/or conditions related to stress to arrive at the instantly claimed invention, because Yan teaches chronic stress may contribute to the development of obesity. One of ordinary skill would reasonably expect the MCC 1274 strain to be effective in Faure's method, because it is effective in a method treating conditions such as obesity and insulin resistance that are positively correlated with stress. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8497114B2 (Kondo) in view of Faure (US20130280225A1; previously cited) and Yan (Yan, Y-X, et al. Investigation of the Relationship between Chronic Stress and Insulin Resistance in a Chinese Population, 2016, Journal of Epidemiology, 26(7): 355-360; previously cited) as applied to claim 7 above, and further in view of Biocare (Biocare, Don't be Sad this Winter, 2016, https://www.biocare.co.uk/news/dont-be-sad-this-winter.html; previously cited). This rejection is reiterated from the previous Office action.
The patent claims do not recite administering to a subject from a period of autumn to winter. 
Biocare teaches seasonal affective disorder is a type of depression associated with late autumn and winter months (Biocare ¶ 2, line 1) and probiotics are a supplement that can be used during those months to help support removal of toxins and nutrient absorption (Biocare Pg. 3, ¶ 4; Pg. 4, ¶ 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered the patent claim's Bifidobacterium breve MCC 1274 in the method for relieving stress from a period of autumn to winter, as taught by Biocare, because probiotics are useful during the autumn to winter months in supporting removal of toxins and nutrient absorption (Biocare Pg. 3, ¶ 4; Pg. 4, ¶ 4). The patent claims and Faure disclose administration of probiotics; therefore, one of ordinary skill would reasonably expect Biocare's probiotic administration period to also be effective in the Kondo, Faure and Yan's method.

Response to Arguments
Applicant’s arguments filed 28 September 2022 have been fully considered but they are not persuasive. Applicant traverses the rejection of claims 6-9 and 11-12 under 35 USC 103 over Faure in view of Kondo and Yan by arguing the compositions disclosed by Faure fail to disclose a composition “consisting essentially of” any probiotic bacteria, because Faure’s composition contains a synergistic combination of soluble fiber and a probiotic bacteria (Arguments Pg. 5, first full paragraph). Applicant argues the claimed composition can only contain ingredients that do not materially affect the basic characteristics of the bacteria and disagrees with Examiner’s interpretation of “consisting essentially of” as “comprising” which allows for the inclusion of soluble fiber as recited in Faure (Arguments Pg. 5, [2]- Pg. 6, [2]). 
As per MPEP 2111.03 Ill, "the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention." "For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”.”  Examiner maintains the instant specification and claims do not specifically define the basic and novel characteristics and merely describe "relief' of symptoms of stress (Instant Specification [35]). Faure discloses a composition that reduces intestinal symptoms associated with stress (Faure Abstract) and there is no indication the inclusion of soluble fiber would materially alter the basic and novel characteristics of the probiotic as the composition still relieves stress and claim 6 recites that the composition can be formulated as a drug or a food/drink, which encompasses additional ingredients in the formulation. At [128], Faure discloses "the amount of probiotic and/or fiber, each taken for itself, can be, but need not be, comparatively lower than if each had to be administered alone, without the respective other, in order to achieve the beneficial effects reported in this specification", thereby indicating the probiotic maintains its basic characteristics of providing stress relief. Therefore, Faure is relied upon for the current 103 rejection. 
Applicant argues the rejection of claim 10 under 35 USC 103 over Faure in view of Kondo, Yan and Biocare by stating Faure fails to disclose a composition used in a method for treating symptoms of stress consisting essentially of the bacterial strain Bifidobacterium breve MCC 1274 and Biocare fails to make up for this deficiency (Arguments Pg. 6, [3]-[4]). 
This argument is not persuasive for the same reasons discussed above regarding Faure in view of Kondo and Yan. 

Applicant traverses the nonstatutory double patenting rejection of claims 6-9 and 11-12 over claims 1-3 of U.S. Patent No. 8497114B2 (Kondo) in view of Faure and Yan and the rejection of claim 10 over claims 1-3 of U.S. Patent No. 8497114B2 (Kondo) in view of Faure, Yan and Biocare by arguing Faure fails to disclose a composition used in a method for treating symptoms of stress consisting essentially of the bacterial strain Bifidobacterium breve MCC 1274 (Arguments Pg. 7, [2]-[4]). 
This argument is not persuasive for the same reasons discussed above regarding the 103 rejection over Faure in view of Kondo and Yan.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657